Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 14, 2016

The Court of Appeals hereby passes the following order:

A16A0378. LARELDA                E.   SHARD          v.   CREDIT         ACCEPTANCE
    CORPORATION.

      This case was docketed on October 23, 2015, making the Appellant’s brief and
enumeration of errors due on November 12, 2015. Court of Appeals Rule 22 (a) and
23 (a). On December 16, 2015, this Court ordered Appellant to file her brief and
enumeration of errors by December 26, 2015. As of the date of this order, Appellant
has not filed her brief and enumeration of errors.
      Therefore, upon consideration of Appellee’s Motion To Dismiss Appeal, the
same is hereby GRANTED and this appeal is dismissed as abandoned. See Court of
Appeals Rule 23 (a); Reese v. State, 216 Ga. App. 773 (456 SE2d 271) (1995).



                                       Court of Appeals of the State of Georgia
                                                                            01/14/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.